Citation Nr: 9932566	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for leg cramps. 

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

4.  Entitlement to service connection for sleepiness/trouble 
sleeping due to an undiagnosed illness.

5.  Entitlement to service connection for lung problems due 
to an undiagnosed illness.

6.  Entitlement to service connection for chest pain due to 
an undiagnosed illness.

7.  Entitlement to service connection for dizziness due to an 
undiagnosed illness.

8.  Entitlement to an evaluation in excess of 20 percent for 
low back strain with anterior wedging T-12 and L4-5 disc 
bulge.  

9.  Entitlement to an evaluation in excess of 30 percent for 
prurigo.  

10.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
December 1983 and from September 1991 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of this appeal, the veteran moved to 
California.  The most recent rating decisions and 
supplemental statements of the case have been issued from the 
Oakland office.  Thus, this office has been listed on the 
title page of this decision.  

The veteran perfected the issues of entitlement to service 
connection for headaches and hypertension.  In a March 1997 
rating determination, the Oakland RO granted service 
connection for hypertension and headaches.  This action 
constitutes a full grant of the benefits sought with regard 
to these issues.  As such, these issues are no longer before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997).

As the veteran noted disagreement with the assignment of the 
initial disability evaluations granted in the January 1996 
rating determination for his low back strain and skin 
disorder, the propriety of the rating during the time period 
from the date of his requests for service connection are 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).  Although 
the RO had not evaluated the veteran's claim in light of 
Fenderson, the Board finds that there has been no due process 
violation.  That is, the RO has considered the appropriate 
evaluation for the entire period since the effective date of 
the grants of service connection. 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has leg cramps.  

2.  No competent medical evidence has been submitted 
demonstrating that the veteran's pre-existing sleep apnea was 
aggravated by service.  

3.  The veteran's sleepiness/trouble sleeping is attributed 
medically to a known diagnosis of sleep apnea which was not 
initially manifested in southwest Asia service during the 
Persian Gulf War or during service or otherwise linked to 
service.  

4.  There have been no objective manifestations of lung 
problems.  


CONCLUSIONS OF LAW

1.  Leg cramps were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  

2.  The claim of service connection for sleep apnea is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claims of entitlement to service connection for 
sleepiness/trouble sleeping, and lung problems are not well 
grounded.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).


Leg Cramps

A review of the record demonstrates that the veteran 
requested service connection for leg cramps in October 1994.  

At the time of a December 1994 VA examination, the veteran 
reported having had leg cramps after he returned from Desert 
Storm.  The veteran stated that after he returned, he was 
given arch supports.  He reported that he could now walk 
without any trouble and that he did not have any leg cramps.  
He noted that the problem had disappeared with the use of 
orthotics.  A diagnosis of past history of leg cramps, which 
had subsided, was rendered.

At the time of his July 1996 hearing, the veteran reported 
that his legs would cramp in the morning.  He testified that 
it would take awhile before the cramps would subside.  He 
indicated that a physician had told him that the cramps could 
come from his back injury or his high blood pressure.  He 
stated that the only thing that he could do was rub the 
cramps out.  

At the time of his November 1996 VA examination, the veteran 
reported that he would intermittently get cramps of his 
calves, bilaterally, when sitting in a chair.  He stated that 
he did not know what caused the cramps.  A diagnosis of leg 
cramps probably due to nifedipine for high blood pressure, by 
history only, was rendered at that time. 

The Board is of the opinion that the veteran has submitted a 
well-grounded claim of service connection for leg cramps.  
The veteran has reported having leg cramps inservice.  The 
December 1994 and November 1996 VA examiners have diagnosed 
the veteran as having leg cramps by history only.  There have 
been no medical findings of leg cramps since service, and the 
veteran as a lay person, would not be competent to diagnose 
leg cramps.  In order to prevail on the issue of service 
connection on the merits once a claim has been well grounded, 
there must be competent medical evidence of a current 
disability.  As there is no evidence of a current disability, 
the claim must be denied.  


Sleep Apnea

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

A review of the record demonstrates that the veteran 
underwent a uvulopolatopharyngoplasty in October 1990, prior 
to his entrance into service.  On a September 1991 report of 
medical history, the veteran indicated that he was not having 
any ear, nose, or throat trouble or shortness of breath.  In 
the narrative summary portion of the report, the veteran was 
noted to have had a snoring problem surgically resolved.  
There were no complaints or findings of sleep apnea 
inservice.  At the time of the veteran's May 1992 service 
separation examination, normal findings were reported for the 
nose, sinuses, throat, lungs, and chest.  On his service 
separation report of medical history, the veteran checked the 
"yes" box when asked if he had or was having shortness of 
breath and the "don't know" box when questioned as to 
whether he had ear, nose, or throat trouble.  

In December 1993, the veteran underwent a septoplasty for 
chronic nasal obstruction.  Subsequent outpatient treatment 
records revealed continued complaints of sleep apnea.

In March 1994, the veteran was hospitalized for obstructive 
sleep apnea syndrome.  A geniohyoid advancement and hyoid 
suspension were performed.  

At the time of a December 1994 VA examination, the veteran 
reported that he could not breathe at night.  He stated that 
while serving in the Gulf War, he was exposed to carbon 
monoxide for eight to nine hours per day while driving a 
forklift to load and unload arms.  The examiner noted that 
the veteran's main problem seemed to be sleep apnea for which 
he had undergone multiple surgeries and for which more 
surgeries were in order.  

In February 1995, a permanent tracheostomy was performed.  

At the time of his July 1996 hearing, the veteran reported 
that his sleep apnea returned while in the Gulf War, which he 
attributed to the chemical smoke environment.  He testified 
that a doctor at "Kaiser" told him that his increase in 
sleep apnea problems was due to the Gulf War.  He noted that 
a Dr. A. had told him that his sleep apnea had been 
aggravated by the Gulf War.  The veteran stated that Dr. A. 
subsequently went to work for VA and that he received 
treatment from her.  He testified that she was no longer with 
VA and that she had become a physician in Hawaii.  He stated 
that he had been unable to contact her.  

In November 1996, the veteran was afforded an additional VA 
examination.  Physical examination performed at that time 
revealed no evidence of lung problems.  The examiner noted 
that after an extensive review of the C file, it was his 
opinion that it was most unlikely that the veteran's sleep 
apnea had been "potentiated" by exposure to environmental 
agents.  

The Board is of the opinion that the veteran's claim of 
service connection for sleep apnea is not well grounded.  The 
veteran was noted to have sleep apnea prior to his entrance 
into service.  In October 1990, he underwent a surgical 
procedure to correct this problem.  At the time of his 
entrance into service, the veteran was noted to have a 
history of sleep apnea.  Service medical records are negative 
for any complaints or findings of sleep apnea.  At the time 
of his separation from service, normal findings were reported 
for the ear, nose, throat, lungs, and chest.  

Although the veteran has undergone several operations 
subsequent to service for treatment of sleep apnea, there has 
been no competent medical evidence submitted relating either 
the surgeries or the subsequent treatment to the veteran's 
period of service.  While the veteran has indicated that he 
had been told by at least one medical professional that his 
sleep apnea was aggravated by service, he testified that he 
has not been able to contact her.  Moreover, treatment 
records obtained from both Kaiser and VA, where this medical 
professional was reported to have worked, are void of any 
medical opinions relating any sleep apnea to the veteran's 
Gulf War service.  Furthermore, the November 1996 VA examiner 
indicated that it was most unlikely that the veteran's sleep 
apnea was potentiated by environmental agents.  

While the veteran has expressed his belief that his pre-
existing sleep apnea was aggravated as a result of his Gulf 
War service, he is not medically qualified to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, there has been no competent medical evidence 
submitted relating any current residuals of sleep apnea 
either directly or via aggravation to his period of Gulf War 
service.  

The Court has recently held that even where there is evidence 
of a pre-existing disability, there must still be competent 
nexus evidence for the claim for service connection to be 
well grounded.  McManaway v. West, No. 97-280 (U.S. Vet. App. 
Sept 29, 1999).  As there has been no competent medical 
evidence submitted attributing any current sleep apnea 
residuals to service, the claim is not well grounded and must 
be denied.


Undiagnosed Illnesses

The veteran contends that he has undiagnosed illnesses, 
manifested by memory loss, sleepiness, and lung problems, 
which he relates to his active service during the Gulf War.  
He believes that service connection is warranted for these 
disorders due to undiagnosed illness under 38 C.F.R. § 3.317.

The Secretary may pay compensation under 
this subchapter to any Persian Gulf 
veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that (1) became manifest 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (2) became manifest to a 
degree of 10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War. 

(c)(1) The Secretary shall prescribe 
regulations to carry out this section. 
(2) Those regulations shall include the 
following: (A) A description of the 
period and geographical area or areas of 
military service in connection with which 
compensation under this section may be 
paid.

(B) A description of the illnesses for 
which compensation under this section may 
be paid.

(C) A description of any relevant medical 
characteristic (such as a latency period) 
associated with each such illness.

(d) A disability for which compensation 
under this subchapter is payable shall be 
considered to be service connected for 
purposes of all other laws of the United 
States. 

(e) For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of 
this section, VA shall pay compensation 
in accordance with chapter 11 of title 
38, United States Code, to a Persian Gulf 
veteran who exhibits objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided 
that such disability: (i)	became manifest 
either during active military, naval, or 
air service in the Southwest Asia theater 
of operations during the Persian Gulf 
War, or to a degree of 10 percent or more 
not later than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to: 

(1) fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual 
disorders. 

Compensation shall not be paid under this 
section (1) if there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia theater 
of operations during the Persian Gulf War 
and the onset of the illness; or (3) if 
there is affirmative evidence that the 
illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs. 

For purposes of this section: (1) the 
term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. (2) the Southwest Asia 
theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (1999).  The Board is bound by General Counsel's 
interpretations.  38 U.S.C.A. § 7104(c) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1999).



Sleepiness and Trouble Sleeping

A review of the record demonstrates that there were no 
complaints or findings of sleepiness or trouble sleeping 
during the veteran's period of active military service.  

At the time of his November 1996 VA examination, the veteran 
reported that his back pain was so severe that it interfered 
with his ability to sleep accounting for his sleeplessness 
complaints and trouble sleeping.  A diagnosis of trouble 
sleeping due to chronic pain and sleep apnea was rendered at 
that time.  

The Board is of the opinion that the veteran has not 
presented evidence that his claim for service connection for 
sleepiness/inability to sleep due to an undiagnosed illness 
is well grounded.  The veteran's sleepiness/inability to 
sleep has been attributed to sleep apnea and chronic back 
pain, both diagnosed illnesses.  As such, the claim for 
service connection for sleepiness/trouble sleeping to sleep 
due to an undiagnosed illness is not well grounded.  


Lung Problems

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of 
lung problems during service.  At the time of the veteran's 
May 1992 service separation examination, normal findings were 
reported for the lungs and chest.  On his May 1992 report of 
medical history, the veteran checked the "yes" boxes when 
asked if he had shortness of breath or pain or pressure in 
his chest.  In the narrative portion of the report, the 
veteran was noted to be a one pack per day smoker.  

In March 1994, the veteran was hospitalized for a sleep apnea 
study.  His lungs were found to be clear to auscultation.  

At the time of his December 1994 VA examination, the veteran 
reported that he had difficulty breathing at night.  He noted 
that while undergoing a bronchoscopy in the past, a physician 
had found some redness in the trachea.  He further reported 
that he was exposed to carbon monoxide eight hours per day 
when unloading cargo and that he felt that this had done 
something to his lungs.  A diagnosis of a lung condition by 
history was rendered at that time.  

At the time of his July 1996 hearing, the veteran testified 
that he had low volume in his lungs which was related to his 
tracheostomy.  

At the time of his November 1996 VA examination, the veteran 
reported that he had episodic shortness of breath, which he 
related to a lung condition.  Previous X-rays were noted to 
have been unremarkable and respiratory functions had been 
found to be normal.  Physical examination performed at that 
time revealed that the lungs were clear.  Respiratory 
function testing was within normal limits.  A diagnosis of 
lung problem, no evidence on this examination, was rendered 
at that time.  

The Board is of the opinion that the veteran has not 
submitted evidence of a well-grounded claim of service 
connection for a lung problem.  While the veteran has 
testified that he believes he has a lung problem that is 
related to his Gulf War service, there have no objective 
medical findings of any signs or symptoms related to a lung 
disability at the time of any VA examination.  On both VA 
examinations, the veteran's lungs were found to be normal.  
Moreover, at the time of the veteran's most recent VA 
examination, there were no findings of any lung problems and 
respiratory function testing was reported to be within normal 
limits.  A well-grounded claim requires objective indications 
of a chronic disability.  The requirement of "objective 
indications" contemplates evidence other than the veteran's 
own statements or testimony.  As there has been no objective 
medical finding of a chronic lung condition, the claim cannot 
be well grounded.  


ORDER

Service connection for leg cramps is denied.  

Service connection for obstructive sleep apnea is denied.

Service connection for sleepiness/trouble sleeping due to an 
undiagnosed illness is denied.

Service connection for lung problems due to an undiagnosed 
illness is denied.


REMAND

At the time of his December 1994 VA examination, the veteran 
reported that he had been forgetting everything.  He noted 
that he could not remember certain places and times and that 
he had to write down everything.  He stated that he could not 
remember days or dates and that he walked around the house 
talking to himself.  A diagnosis of questionable Desert Storm 
syndrome with short and long term memory, at least by 
history, was rendered.  

At the time of a January 1995 VA psychiatric consult, the 
veteran reported having fatigue, memory problems, and 
decreased concentration.  The veteran noted that he had been 
ill since completing an alcohol program in June 1993.  A 
diagnosis of dysthymia complicated by sleep apnea, which can 
cause fatigue, decreased concentration, and other symptoms, 
was rendered.  

On VA examination in November 1996, it was noted that the 
veteran reported memory loss, which he claimed was secondary 
to sleep apnea.  The examiner commented that "the condition 
[was] to be determined."  However, it does not appear that 
further evaluation was undertaken.  In view of the findings 
on the December 1994 and November 1996 examinations, further 
development is necessary with regard to this issue.

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of 
dizziness.  On the veteran's May 1992 service separation 
examination, normal neurological findings were reported.  On 
his service separation report of medical history, the veteran 
checked the "no" box when asked if he was having or had had 
dizziness or fainting spells.  

In October 1994, the veteran was seen with complaints of 
dizziness since his return from Saudi Arabia.  At the time of 
a November 1994 neurological consult, the veteran again 
reported having had vertigo since his return from Saudi 
Arabia.  A neurological examination performed at that time 
was completely normal.  It was the examiner's impression that 
there was no evidence of a disease of the central or 
peripheral nervous system.  

At the time of a December 1994 VA examination, the veteran 
reported having dizzy spells to the point where he had 
collapsed on two occasions.  He noted that he had passed out 
in a video store on one occasion and that he had had to pull 
over and let his wife drive on another occasion.  
Neurological examination revealed the veteran to be intact.  
Cranial nerves II-XII were within normal limits.  A diagnosis 
of dizziness by history was rendered at that time.  

At the time of his January 1996 personal hearing, the veteran 
reported that he experienced dizziness due to a lack of 
oxygen.  He noted that when he talked he became lightheaded.  
The veteran's wife testified that he had become lightheaded 
several times when he was in the store.  

At the time of a November 1996 VA examination, the veteran 
reported having had several episodes of fainting which had 
never been adequately evaluated or understood.  Neurological 
testing was within normal limits.  A diagnosis of dizziness 
by history only, no evidence on this examination, was 
rendered at that time.  

At the time of a July 11, 1997, visit, the veteran requested 
a wheelchair as a result of getting dizzy in the summer 
months when walking any distance.  The VA examiner noted that 
after much discussion with the veteran he decided to talk to 
Dr. W. about the prospects for a wheelchair.  The Board 
observes that these records are not available for review. 

With regard to the veteran's claim for service connection for 
chest pains, the Board observes that at the time of the July 
11, 1997, visit, the VA physician noted that the veteran 
again reported having experienced left-sided chest pain.  The 
examiner indicated that the chest pain had responded to 
nitroglycerin and that he was going to order a thallium scan 
given the reported history of somewhat typical chest pain.  
The veteran reported that he had undergone a thallium scan at 
the Palo Alto VAMC several years earlier, which had shown a 
heart defect.  The examiner commented that this was not shown 
in the record but that it may have been further back than the 
records covered. 

The Board notes that at the time of the December 1994 VA 
examination, the veteran had been diagnosed as having chest 
pain by history and that at the time of a November 1996 VA 
examination, the veteran had been diagnosed as having chest 
pain probably due to back injury.  The Board further observes 
that there had been several diagnoses of atypical chest pain 
prior to the findings on the VA examinations.  The Board is 
of the opinion that obtaining the records relating to the 
ordered thallium scan are necessary in order to properly 
evaluate the veteran's claim.  

The Board further notes that under Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA is deemed to have constructive knowledge 
of certain documents which are generated by VA agents or 
employees, including VA physicians.  Id. at 612-13.  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

With regard to the veteran's claim for an increased 
evaluation for low back strain with anterior wedging T-12 and 
L4-5 disc bulge degenerative disc disease, which has been 
assigned a 20 percent disability evaluation under Diagnostic 
Code 5293-5295, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
§ 4.45 (1999).  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Inasmuch as the veteran's back disability is 
evaluated under the provisions of 38 C.F.R. § 4.71a; 
Diagnostic Code 5293 (1999), the factors listed in 38 C.F.R. 
§§ 4.40 and 4.45 are for application.  VAOGCPREC 36-97 
(1997).

While the Board notes that the veteran was afforded a VA 
examination in November 1996 and that subsequent outpatient 
treatment records have been associated with the file, and 
that the RO has previously considered the provisions of 
§§ 4.40 and 4.45, the Board is of the opinion that 
information available is not sufficiently detailed for 
determining whether an increased evaluation is warranted 
under §§ 4.40 or 4.45 as there are insufficient findings with 
regard to pain and the functional limits caused by pain, 
fatigue, etc.  

With regard to the veteran's claim for an evaluation for 
prurigo, the Board notes that treatment records received 
subsequent to the last comprehensive VA examination performed 
in November 1996, demonstrate that the veteran's skin 
disorder may have worsened.  In accordance with 38 C.F.R. 
§ 3.327, reexaminations will be requested whenever the VA 
determines there is a need to verify the current severity of 
a disability.  VA is obliged to afford veteran's 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).

Based upon the above actions, the Board is unable to proceed 
with the issue of entitlement to individual unemployability.  
The Board further notes that the current VA examinations do 
not contain sufficient information to determine what impact, 
if any, the veteran's service-connected disabilities have 
upon his ability to obtain or maintain employment.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1999).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain copies of all 
outstanding VA records relating to the 
veteran's claims of dizziness and chest 
pain, which have not already been 
associated with the claims folder.  
Particular emphasis should be placed on 
obtaining VA records subsequent to July 
11, 1997, and the results of any prior 
thallium scan testing.  

2.  The RO should request that the 
veteran supply the names and addresses of 
all health care providers who have 
treated him for any low back or skin 
disorder since November 1996.  After 
having received proper authorization from 
the veteran, the RO should obtain copies 
of any records that are not already part 
of the claims file and associate them 
with the claims file.  

The RO should afford the veteran an 
appropriate examination to evaluate 
whether the veteran has objective signs 
of memory loss.  If it is determined that 
the veteran has objective signs of memory 
loss, the examiner should express an 
opinion as to whether such disability is 
as likely as not attributable to a 
diagnosed condition.  If the answer to 
this question is in the affirmative, the 
diagnosed condition should be specified.  
The impact of any memory loss on the 
veteran's ability to maintain employment, 
should be commented upon.  The examiner 
should review the claims folder prior to 
completing the examination report.

.  The RO should schedule the veteran for 
VA orthopedic and neurological 
examinations of the low back and lower 
extremities to determine the nature and 
severity of his service-connected low 
back strain with anterior wedging T-12 
and disc bulge L4-5.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this 
remand must be reviewed by the examiner 
prior to completing  the examination.

If loss of range of motion is present, 
the examiners should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiners 
are further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to the low back 
and lower extremities and to make 
specific findings as to whether each 
complaint is related to the service-
connected low back strain with anterior 
wedging T-12 and disc bulge L4-5.  The 
examiners are also requested to comment 
on the absence or presence of the 
following: recurrent attacks; recurrent 
attacks with intermittent relief; 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm; absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
little intermittent relief.  The 
examiners are also requested to comment 
on the absence or presence of the 
following:  listing of the whole spine to 
the opposite side, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with arthritic 
changes, narrowing or irregularity of the 
joint spaces, or some of these findings 
with abnormal mobility on forced motion.  
The examiners are further requested to 
render an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints. 

The examiners are also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected low back strain 
with anterior wedging T-12 and disc bulge 
L4-5?

	(b) Does the service-connected low 
back strain with anterior wedging T-12 
and disc bulge L4-5 cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiners 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected low back strain with 
anterior wedging T-12 and disc bulge L4-
5, the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected low 
back strain with anterior wedging T-12 
and disc bulge L4-5, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back strain with anterior 
wedging T-12 and disc bulge L4-5.  The 
examiner should also comment on the 
impact of the veteran's thoracic and 
lumbosacral spine disabilities on the 
veteran's ability to maintain or obtain 
employment.

4.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the current nature and severity 
of his service-connected skin disorder.  
All necessary testing should be 
accomplished.  The claims file and a copy 
of this remand should be made available 
to the examiner prior to the requested 
examination.  The examiner should report 
all findings in detail.  The examiner is 
further requested to render an opinion as 
to what, if any, impact the veteran's 
skin disorder has upon his ability to 
maintain or obtain employment.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for chest pains and 
dizziness due to undiagnosed illnesses 
and the claims of increased evaluations 
for prurigo and low back strain with 
anterior wedging T-12 and L4-5 disc 
bulge.  The RO review with regard to the 
low back strain should include 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59, and DeLuca v. Brown.  

7.  The RO should also readjudicate the 
issue of a total disability evaluation 
based upon individual unemployability due 
to service-connected disabilities.

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should then be returned to the Board for 
further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are necessary to evaluate the 
veteran's claims, and that a failure, without good cause, to 
appear for scheduled examinations could result in the denial 
of his claim.  38 C.F.R. § 3.655 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







